08/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0159


                                        DA 22-0159
                                    _________________

PERKINS FAMILY HOLDINGS, LLC,
a Montana Limited Liability Company,

             Plaintiff and Appellant,
      v.
                                                                    ORDER
THE TILE GUYS, LLC, AND MARSHAL
RAY BUTTERFIELD, an individual,

             Defendants and Appellees.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on August 1, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 12(1)(a) requires that the brief contain a table of contents with page
references and a table of cases, statutes, and other authorities cited, with references to the
pages of the brief where they are cited, alphabetically arranged.          Appellant’s brief
contains a table of contents and table of authorities; however, the contents do not meet
the requirements of M. R. App. P. 12(1)(a) due to inaccurate or incomplete page
references and citations.
       Pursuant to M. R. App. P. 12(1)(i), appellants must attach an “appendix that
includes the relevant judgment, order(s), findings of fact, conclusions of law, jury
instruction(s), ruling(s), or decision(s) from which the appeal is taken together with any
written memorandum or rationale of the court” to an opening brief. Appellant did not
attach an appendix to the opening brief.
       M. R. App. P. 11(4)(e) requires that a certification of compliance be filed with the
brief. The certificate should state the line spacing, that the brief uses a monospaced
typeface, and the number of counted pages. The certificate is not included in calculating
the number of document pages.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                        August 1 2022